ROTHENBERG, Judge.
The petitioner, Edwin Zarr, seeks a writ of mandamus to compel the trial court to rule on a motion he filed on or about March 3, 2005. As the motion was sent to the clerk of the circuit court, but apparently was not forwarded to the trial court, and the petitioner failed to send a copy of his petition directly to the trial court, we conclude that mandamus would be inappropriate. The trial court now has a copy of the petitioner’s motion, and we feel confident that it will be ruled on in a timely fashion.
Petition denied.